         Case 1:19-cv-02997-JSR Document 33 Filed 06/21/19 Page 1 of 14




David C. Silver, Esq. (Pro Hac Vice - DE 17)
Jason S. Miller, Esq. (pro hac vice forthcoming)
SILVER MILLER
11780 W. Sample Road
Coral Springs, Florida 33065
Telephone:     (954) 516-6000
E-mail: DSilver@SilverMillerLaw.com
E-mail: JMiller@SilverMillerLaw.com

Michael L. Braunstein, Esq.
THE BRAUNSTEIN LAW FIRM, PLLC
3 Eberling Drive
New City, New York 10956
Telephone:    (845) 499-2198
E-mail: mbraunstein@braunsteinfirm.com
Counsel for Plaintiff

                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


 JONATHAN SILVERMAN, an individual,
                                                     Case No. 1:19-cv-02997-JSR
        Plaintiff,
                                                      AMENDED COMPLAINT
 v.
                                                             Civil Action
 PAYWARD, INC., a Delaware corporation;
 PAYWARD VENTURES, INC., a Delaware
                                                      JURY TRIAL DEMANDED
 corporation; and INFINITUDE, LTD., a
 Delaware corporation;
        Defendants.


       Plaintiff JONATHAN SILVERMAN, an individual (hereafter referred to as “Plaintiff”),

by and through undersigned counsel, hereby sues Defendant PAYWARD, INC., a Delaware

corporation); PAYWARD VENTURES, INC., a Delaware corporation; and INFINITUDE, LTD.,
         Case 1:19-cv-02997-JSR Document 33 Filed 06/21/19 Page 2 of 14
                                                                        Silverman v. Payward, Inc., et al.
                                                                            Case No. 1:19-cv-02997-JSR
                                                                                    Amended Complaint

a Delaware corporation (hereinafter collectively referred to as “Defendants” or “KRAKEN”) 1; for

monetary damages. As grounds therefor, Plaintiff alleges the following:

                                    NATURE OF THE ACTION

       1.      This action arises from an employment agreement between Plaintiff and KRAKEN

that KRAKEN has unjustifiably breached.

       2.      Moreover, even after the parties had forged an agreement resolving the damages

caused by KRAKEN’s breach of the employment agreement, KRAKEN failed to fulfill its

obligations under the settlement.

       3.      Therefore, this is an action to enforce the terms of the parties’ settlement agreement;

or, in the alternative, to enforce the terms of Plaintiff’s employment contract and properly

compensate him for the services he provided to KRAKEN as well as the services he would have

provided to KRAKEN had his employment not been prematurely and unjustly terminated.

       4.      As a result of KRAKEN’s contractual breaches, Plaintiff has suffered economic

harm for which he seeks compensatory relief.




1
  Upon information and belief, PAYWARD, PAYWARD VENTURES, and INFINITUDE all
collectively operate under the shared tradename “KRAKEN.” This information was obtained from
KRAKEN’s publicly-available Privacy Policy (http://www.kraken.com/legal/privacy), which
states: “Payward,” “Kraken,” “We,” and “Us” refers to Payward, Inc. and its wholly owned
subsidiaries (also referred to collectively as “Payward,” “Kraken,” “we,” or “us”). Using
Defendants’ own terminology, those corporate entities will, at times herein, be interchangeably
referred to as “KRAKEN.”



                                                -2-
         Case 1:19-cv-02997-JSR Document 33 Filed 06/21/19 Page 3 of 14
                                                                      Silverman v. Payward, Inc., et al.
                                                                          Case No. 1:19-cv-02997-JSR
                                                                                  Amended Complaint

                          PARTIES, JURISDICTION, AND VENUE

                                          THE PARTIES

       5.      Plaintiff JONATHAN SILVERMAN is an individual domiciled in Brooklyn, New

York and is sui juris.

       6.      Defendant PAYWARD, INC. (“PAYWARD”) is a Delaware corporation with its

principal place of business in San Francisco, California. At all times material hereto, PAYWARD

operated an office in the City, County, and State of New York. From October 1, 2017 to

February 28, 2018, PAYWARD maintained offices at 205 East 42nd Street, in the City, County

and State of New York; thereafter, PAYWARD maintained an office at 1201 Broadway, Suite 912,

in the City, County and State of New York.

       7.      Defendant PAYWARD VENTURES, INC. (“PAYWARD VENTURES”) is a

Delaware corporation with its principal place of business in San Francisco, California. Upon

information and belief, PAYWARD VENTURES is a wholly-owned subsidiary of PAYWARD.

       8.      Defendant INFINITUDE, LTD. (“INFINITUDE”) is a Delaware corporation with

its principal place of business in New York, New York.            Upon information and belief,

INFINITUDE is a wholly-owned subsidiary of PAYWARD. Upon further information and belief,

INFINITUDE was created in 2017 to hold the lease as the tenant for the office space at 1201

Broadway, New York, NY at which Plaintiff worked for PAYWARD.

       9.      PAYWARD, as the one-hundred percent (100%) owner of PAYWARD

VENTURES and INFINITUDE, is essentially the alter ego of those subsidiaries, which commonly

operate with PAYWARD under the shared tradename “KRAKEN.” Upon information and belief,

the entities are all dominated by the same individuals, use the same corporate decision-makers, the




                                               -3-
           Case 1:19-cv-02997-JSR Document 33 Filed 06/21/19 Page 4 of 14
                                                                          Silverman v. Payward, Inc., et al.
                                                                              Case No. 1:19-cv-02997-JSR
                                                                                      Amended Complaint

same resources, and the same business connections. Thus, they are essentially one-and-the-same

business, regardless of the particular name under which each company’s operations are conducted.

          10.   In addition to KRAKEN, there are likely other parties who may be liable to Plaintiff,

but about whom Plaintiff currently lacks specific facts to permit him to name these persons or

entities as party defendants. By not naming such persons or entities at this time, Plaintiff is not

waiving his right to amend this pleading to add such parties, should the facts warrant adding them.

                                     JURISDICTION AND VENUE

          11.   This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332 because the amount in controversy exceeds Seventy-Five Thousand Dollars ($75,000.00),

exclusive of interest, costs and attorneys’ fees, and is an action between citizens of different states.

          12.   This Court has personal jurisdiction over KRAKEN because KRAKEN: (a)

operates, conducts, engages in and/or does business within this jurisdiction; and/or (b) committed

contractual or tortious breaches in this jurisdiction.

          13.   Venue of this action is proper in this Court pursuant to 28 U.S.C. § 1391 because

the causes of action accrued in this jurisdiction.

                   FACTS APPLICABLE TO ALL CAUSES OF ACTION

                                        KRAKEN’S BUSINESS

          14.   KRAKEN promotes itself as “one of the largest and oldest Bitcoin exchanges in

the world” and “one of the best places to buy and sell crypto online.” 2 KRAKEN further represents

that since the company was founded, “the company has grown by leaps and bounds with hundreds

of employees spanning the globe.” 3



2
    https://www.kraken.com/en-us/why-kraken.
3
    Id.


                                                 -4-
         Case 1:19-cv-02997-JSR Document 33 Filed 06/21/19 Page 5 of 14
                                                                      Silverman v. Payward, Inc., et al.
                                                                          Case No. 1:19-cv-02997-JSR
                                                                                  Amended Complaint

       15.     Along with servicing many individual accountholders who engage in

cryptocurrency and fiat currency trades through their KRAKEN accounts, KRAKEN has also

operated an institutional trading business from its San Francisco headquarters and from multiple

locations in Southeast Asia.

                           PLAINTIFF’S EMPLOYMENT WITH KRAKEN

       16.     In or about April 2017, KRAKEN hired Plaintiff to head KRAKEN’s Institutional

Sales and Trading Business and relocate the business to New York. Attached hereto as Exhibit “A”

is a March 30, 2017 letter from KRAKEN to Plaintiff “confirm[ing] [his] new position of

Managing Director, Sales and Trading, with the Company.”

       17.     Under his employment arrangement with KRAKEN, Plaintiff was to work at

KRAKEN’s Institutional Sales and Trading Desk (the “Trading Desk”), and his compensation

would include the following:

               (a) a base salary of One Hundred Fifty Thousand Dollars ($150,000.00),
                   and

               (b) participation in a stock option plan.

       18.     In the March 30, 2017 letter to Plaintiff, KRAKEN also expressed its intent to

negotiate with Plaintiff additional compensation terms concerning, inter alia, specific bonus

calculations; and the parties did negotiate those terms within weeks of the March 30, 2017 letter.

       19.     In or about April 2017, Plaintiff and KRAKEN’s Chief Executive Officer (Jesse

Powell) directly negotiated with one another and orally agreed, consistent with the March 30, 2017

letter, that Plaintiff’s compensation would include a commission of ten percent (10%) of the

Trading Desk’s annual profit, to be calculated and paid in December of each year.

       20.     The above-cited terms constitute Plaintiff’s “Employment Agreement” with

KRAKEN.



                                                -5-
         Case 1:19-cv-02997-JSR Document 33 Filed 06/21/19 Page 6 of 14
                                                                        Silverman v. Payward, Inc., et al.
                                                                            Case No. 1:19-cv-02997-JSR
                                                                                    Amended Complaint

       21.     Plaintiff negotiated directly with Mr. Powell to formulate the terms of the

Employment Agreement.

       22.     Specifically, Mr. Powell orally represented to, and assured, Plaintiff in or about

April 2017 that Plaintiff’s compensation would include the ten percent (10%) commission of the

Trading Desk’s profits; and in writings subsequent to the parties’ oral agreement, Mr. Powell

acknowledged the bonus arrangement that had been negotiated between the parties.

       23.     The profit of the Trading Desk was to be calculated for any period of time as the

difference between: (a) the ending value for that period minus the initial capital of the Trading

Desk, and (b) the beginning value for that period minus the initial capital and minus the expenses

incurred by the Trading Desk over that period (the “Trading Desk Profit”).

       24.     Moreover, the commission due and owing to Plaintiff from the Trading Desk Profit

was due to be paid to him in or about December 2017 -- less than one year after his Employment

Agreement with KRAKEN had commenced.

       25.     Under the parties’ agreement, Plaintiff was not required to still be employed at

KRAKEN on the date the bonus sum due and owing to Plaintiff was to be disbursed.

       26.     From April 2017 through January 2018, Plaintiff received taxable income from

KRAKEN; and Plaintiff duly performed all obligations required of him under his employment

with KRAKEN, including managing KRAKEN’s Trading Desk.

       27.     Plaintiff’s predecessor at KRAKEN (Kevin Zhou) created a KRAKEN trading

account -- labeled by Mr. Zhou as the “Propeller” account -- that Plaintiff used to engage in Trading

Desk transactions for the company.

       28.     For some trades, the Trading Desk could settle the trades on its own, with

KRAKEN CFO Kaiser Ng’s team handling the wire transfers needed.




                                                -6-
         Case 1:19-cv-02997-JSR Document 33 Filed 06/21/19 Page 7 of 14
                                                                        Silverman v. Payward, Inc., et al.
                                                                            Case No. 1:19-cv-02997-JSR
                                                                                    Amended Complaint

       29.     However, to settle an over-the-counter (OTC) trade against a user’s KRAKEN

account, Plaintiff would send an electronic mail message to KRAKEN’s Chief Technology Officer

(Thanh Luu), who would then make the necessary credits and debits to effectuate an internal

transfer of KRAKEN’s assets needed to fulfill the trade order.

       30.     Additional employees were also actively involved in the Trading Desk’s activities.

For example, for the first few months of his employment with KRAKEN, a lower-ranking

employee in Plaintiff’s workgroup (Robert Frost) was responsible for handling back-office

management and recordkeeping for the OTC trades in which the Trading Desk engaged.

       31.     Moreover, throughout his employment with KRAKEN, Plaintiff attended frequent

meetings -- oftentimes on a weekly basis -- at which he was able to discuss at length with

KRAKEN’s senior management team (e.g., CEO Jesse Powell, In-House Counsel Pamela

Merkadeau, CFO Kaiser Ng) Trading Desk activities, profitability, and investment strategies.

       32.     During his employment with KRAKEN, Plaintiff traded for the benefit of the

company -- primarily through the Propeller account, though other accounts to benefit the company

were created over time.

       33.     Based upon publicly-available information, the Trading Desk is believed to have

made for KRAKEN during the time period relevant to this dispute a Trading Desk Profit (before

expenses) of no less than Nineteen Million Dollars ($19,000,000.00). 4




4
  This information was obtained from a lawsuit styled Robert C. Adler v. Payward, Inc. d/b/a
Kraken, U.S. District Court - Southern District of New York - Case No. 1:18-cv-08100-PAC (the
“Adler Lawsuit”). As of the date of this filing, the factual allegations asserted in the Complaint in
the Adler Lawsuit have not been refuted or disproven.



                                                -7-
         Case 1:19-cv-02997-JSR Document 33 Filed 06/21/19 Page 8 of 14
                                                                     Silverman v. Payward, Inc., et al.
                                                                         Case No. 1:19-cv-02997-JSR
                                                                                 Amended Complaint

          KRAKEN’S BREACH OF SETTLEMENT AGREEMENT BETWEEN THE PARTIES

       34.     At no time during his employment with KRAKEN was Plaintiff given a negative

performance review.

       35.     In or about January 2018, however, Plaintiff’s employment with KRAKEN was

involuntarily terminated.

       36.     On or about January 12, 2018, per KRAKEN’s request, Plaintiff created an

automated “Out of Office” message for his KRAKEN e-mail account to notify correspondents that

Plaintiff was “no longer with the Company.”

       37.     Notwithstanding the formal change in Plaintiff’s employment status with

KRAKEN, Plaintiff continued to work with and transition KRAKEN employees until in or about

February 2018.

       38.     During the transitional period, KRAKEN continued to provide Plaintiff access to

his KRAKEN e-mail account.

       39.     Moreover, during the transitional period, Plaintiff provided KRAKEN analysis of

the Trading Desk’s profits and losses; and he provided assistance in transitioning Robert Adler to

a more substantial role in managing the Trading Desk.

       40.     Upon information and belief, KRAKEN terminated Plaintiff because, inter alia,

KRAKEN had been misrepresenting to the public and government regulators that it was not

operating in New York; when in reality, KRAKEN’s OTC practice, and OTC trading (including

logging into the KRAKEN exchange and negotiating wire transfers) occurred almost exclusively

in New York; and INFINITUDE’s principal (if not sole) place of business operation was in New

York, whether labeling itself as INFINITUDE or KRAKEN. KRAKEN Chief Executive Officer




                                              -8-
         Case 1:19-cv-02997-JSR Document 33 Filed 06/21/19 Page 9 of 14
                                                                       Silverman v. Payward, Inc., et al.
                                                                           Case No. 1:19-cv-02997-JSR
                                                                                   Amended Complaint

Jesse Powell’s public statements that “Kraken left New York because New York is hostile to

crypto” were misleading at best.

       41.     Moreover, despite participation in KRAKEN’s stock option plan being part of his

compensation, Plaintiff never received from KRAKEN a copy of the company’s stock option plan

or the options owed to him.

       42.     From January 2018 through and including July 2018, Plaintiff and KRAKEN

engaged in extensive discussions about how KRAKEN would compensate Plaintiff for his Trading

Desk Profit bonus.

       43.     In the course of their communications, KRAKEN Chief Executive Officer Jesse

Powell represented to Plaintiff:

               (a) KRAKEN would pay Plaintiff Nine Hundred Seven Thousand Six
                   Hundred Thirty-One Dollars ($907,631.00) as a lump sum settlement of
                   the dispute between them over Plaintiff’s forced separation from the
                   company;

               (b) “Please treat the $907,631 as a settlement amount, not a bonus payout,
                   that we are offering you. We look forward to hearing from you on the
                   acceptance of our settlement offer.”;

               (c) “We have dedicated a significant amount of time arriving at this number
                   and it is honestly, in my belief, what you would have received had you
                   still been at the company today, with everything in order.”; and

               (d) “Our offer stands and is good until Friday, [July 20, 2017,] 6pm Pacific.
                   Take it or leave it. It will not be negotiated or discussed further.”

       44.     Prior to KRAKEN’s self-imposed deadline -- Plaintiff accepted KRAKEN’s offer

of Nine Hundred Seven Thousand Six Hundred Thirty-One Dollars ($907,631.00) (the “POWELL

SETTLEMENT AGREEMENT”) and timely notified KRAKEN of same.




                                               -9-
           Case 1:19-cv-02997-JSR Document 33 Filed 06/21/19 Page 10 of 14
                                                                        Silverman v. Payward, Inc., et al.
                                                                            Case No. 1:19-cv-02997-JSR
                                                                                    Amended Complaint

           45.   KRAKEN’s In-House Counsel Pamela Merkadeau confirmed the POWELL

SETTLEMENT AGREEMENT in subsequent conversations with Plaintiff’s then counsel,

Fleischman Bonner & Rocco LLP.

           46.   Notwithstanding that Plaintiff had accepted the terms of the POWELL

SETTLEMENT AGREEMENT, KRAKEN thereafter refused to provide Plaintiff the agreed-upon

payment.

           47.   Instead, commencing on or about July 30, 2018, Ms. Merkadeau attempted to

introduce and require new, material terms that were not part of the POWELL SETTLEMENT

AGREEMENT.

           48.   On May 24, 2019, Ms. Merkadeau submitted an affidavit to this Court declaring

under penalty of perjury that KRAKEN had insisted a written agreement between KRAKEN and

Plaintiff be signed that included specific material terms -- such as a confidentiality provision, a

merger clause, and representations and warranties regarding Plaintiff’s communication with other

KRAKEN employees -- that were not previously negotiated to agreement by Plaintiff and

KRAKEN.

           49.   Plaintiff and KRAKEN CEO Mr. Powell had negotiated in good faith and come to

an agreement on all material terms -- as exemplified by Mr. Powell when he explicitly stated to

Plaintiff on July 17, 2018: “Take it or leave it. It will not be negotiated or discussed further.” The

POWELL SETTLEMENT AGREEMENT is the only settlement agreement agreed to by the

parties.

           50.   Ms. Merkadeau had no ability to subsequently unilaterally change the terms of the

POWELL SETTLEMENT AGREEMENT after Plaintiff had accepted Mr. Powell’s offer.




                                                - 10 -
           Case 1:19-cv-02997-JSR Document 33 Filed 06/21/19 Page 11 of 14
                                                                        Silverman v. Payward, Inc., et al.
                                                                            Case No. 1:19-cv-02997-JSR
                                                                                    Amended Complaint

       51.      Plaintiff duly performed all of his duties and obligations, and any conditions

precedent to Plaintiff bringing this action have occurred, have been performed, or else have been

excused or waived.

       52.      To enforce his rights, Plaintiff has retained undersigned counsel and is obligated to

pay counsel a reasonable fee for its services.

                            COUNT I – BREACH OF CONTRACT
                              (the Powell Settlement Agreement)

       Plaintiff re-alleges, and adopts by reference herein, Paragraphs 1 - 52 above, and further

alleges:

       53.      The POWELL SETTLEMENT AGREEMENT constitutes a contract between

Plaintiff and KRAKEN.

       54.      KRAKEN has breached the express terms of the POWELL SETTLEMENT

AGREEMENT by, inter alia, failing to pay Plaintiff the sum due thereunder.

       55.      As a direct and proximate result of KRAKEN’s breach of the POWELL

SETTLEMENT AGREEMENT, Plaintiff has suffered damages in the principal sum of Nine

Hundred Seven Thousand Six Hundred Thirty-One Dollars ($907,631.00).

                            COUNT II – BREACH OF CONTRACT
                                (Employment Agreement)

       Plaintiff re-alleges, and adopts by reference herein, Paragraphs 1 - 52 above, and further

alleges:

       56.      The Employment Agreement constitutes a contract between Plaintiff and

KRAKEN.

       57.      KRAKEN has breached the terms of the Employment Agreement by, inter alia,

failing to pay Plaintiff the commission payments due thereunder.




                                                 - 11 -
           Case 1:19-cv-02997-JSR Document 33 Filed 06/21/19 Page 12 of 14
                                                                      Silverman v. Payward, Inc., et al.
                                                                          Case No. 1:19-cv-02997-JSR
                                                                                  Amended Complaint

       58.      As a direct and proximate result of KRAKEN’s breach of the Employment

Agreement, Plaintiff has suffered damages in a sum to be proven at trial.

                                COUNT III – QUANTUM MERUIT

       Plaintiff re-alleges, and adopts by reference herein, Paragraphs 1 - 52 above, and further

alleges:

       59.      At the request of KRAKEN, and during his employment with KRAKEN, Plaintiff

provided KRAKEN with his professional services in good faith.

       60.      KRAKEN freely accepted and retained Plaintiff’s services.

       61.      Plaintiff reasonably expected to receive a fair measure of compensation from

KRAKEN for those services.

       62.      The reasonable value of those services far exceeds the limited compensation

Plaintiff received from KRAKEN.

       63.      Although Plaintiff has demanded payment from KRAKEN, KRAKEN has failed

and refused to pay Plaintiff.

       64.      As a direct and proximate result of KRAKEN’s acts and omissions, Plaintiff has

suffered damages in a sum to be proven at trial.

                            COUNT IV – UNJUST ENRICHMENT

       Plaintiff re-alleges, and adopts by reference herein, Paragraphs 1 - 52 above, and further

alleges:

       65.      At the request of KRAKEN, and during his employment with KRAKEN, Plaintiff

provided KRAKEN with his professional services in good faith.

       66.      KRAKEN freely accepted and retained Plaintiff’s services.

       67.      KRAKEN has reaped the benefits of Plaintiff’s professional services.




                                              - 12 -
         Case 1:19-cv-02997-JSR Document 33 Filed 06/21/19 Page 13 of 14
                                                                        Silverman v. Payward, Inc., et al.
                                                                            Case No. 1:19-cv-02997-JSR
                                                                                    Amended Complaint

        68.     For example, upon information and belief, the Trading Desk -- under Plaintiff’s

management -- made for KRAKEN during the time period relevant to this dispute a Trading Desk

Profit (before expenses) of approximately Nineteen Million Dollars ($19,000,000.00).

        69.     It would be unconscionable and against the fundamental principles of justice,

equity, and good conscience for KRAKEN to retain the substantial monetary benefits it has

received from Plaintiff’s services without fairly compensating Plaintiff.

        70.     To remedy KRAKEN’s unjust enrichment, the Court should order KRAKEN to

fairly compensate Plaintiff for the windfall of profits Plaintiff produced for KRAKEN through the

Trading Desk.

        71.     As a direct and proximate result of KRAKEN’s acts and omissions, Plaintiff has

suffered damages in a sum to be proven at trial.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff JONATHAN SILVERMAN, an individual, prays for entry of an

award providing relief as follows:

                (a) Entry of an award of monetary, punitive and actual damages and/or
                    restitution, as appropriate;

                (b) Prejudgment and post-judgment interest to the extent allowed by the
                    law;

                (c) Awarding all costs, expenses, experts’ fees, and attorneys’ fees incurred
                    in prosecuting this action; and

                (d) Such other and further relief as the Court may deem just and proper.

                                    DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands trial by jury

in this action of all issues so triable.




                                               - 13 -
        Case 1:19-cv-02997-JSR Document 33 Filed 06/21/19 Page 14 of 14
                                                                        Silverman v. Payward, Inc., et al.
                                                                            Case No. 1:19-cv-02997-JSR
                                                                                    Amended Complaint

                                RESERVATION OF RIGHTS

       Plaintiff reserves his right to further amend this Amended Complaint, upon completion of

his investigation and discovery, to assert any additional claims for relief against KRAKEN or other

parties as may be warranted under the circumstances and as allowed by law.


                                                       Respectfully submitted,

                                                       SILVER MILLER

                                                       By:    /s/ David C. Silver
                                                                DAVID C. SILVER
                                                                E-mail: DSilver@SilverMillerLaw.com
                                                                JASON S. MILLER (pro hac vice forthcoming)
                                                                E-mail: JMiller@SilverMillerLaw.com
                                                                11780 W. Sample Road
                                                                Coral Springs, Florida 33065
                                                                Telephone:     (954) 516-6000
                                                       - and -
                                                       THE BRAUNSTEIN LAW FIRM, PLLC
                                                       Michael L. Braunstein, Esq.
                                                       3 Eberling Drive
                                                       New City, New York 10956
                                                       Telephone:      (845) 499-2198
                                                       E-mail: mbraunstein@braunsteinfirm.com
                                                       Counsel for Plaintiff


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was electronically filed with the Clerk
of Court on this 21st day of June 2019 by using the CM/ECF system and that a true and correct
copy will be served via electronic mail to: CHRISTOPHER NORMAN LAVIGNE, ESQ.,
PIERCE BAINBRIDGE BECK PRICE & HECHT LLP, Counsel for Defendants, 277 Park Avenue, 45th
Floor, New York, NY 10172; E-mail: clavigne@piercebainbridge.com.

                                                          /s/ David C. Silver
                                                               DAVID C. SILVER




                                              - 14 -
